—Order unanimously reversed on the law without costs, motions granted and complaint dismissed. Memorandum: Supreme Court erred in denying defendants’ motions for summary judgment dismissing the complaint. Plaintiff, a part-time patrolman employed by the Marcellus Police Department, was asked by a friend to help obtain physical custody of her daughter. Although plaintiff was not on duty during the incident, he was carrying his weapon and badge in a pack. When he attempted to show his badge to the child’s father, who was chasing him, his gun slipped from the pack, and he grabbed the gun to secure it. The child’s